Smith, J. (dissenting).
I dissent, because I see nothing in the State Constitution or any state statute that prevents Suffolk County from imposing a limit on the number of consecutive years that a district attorney may serve. On the contrary, article IX, § 2 (c) (ii) (1) of the Constitution and Municipal Home Rule Law § 10 (1) (ii) (a) (1) empower local governments to adopt local laws relating to the “qualifications” and “terms of office” of their “officers and employees,” in the absence of inconsistent state legislation, and no state legislation that is inconsistent with Suffolk County Local Law No. 27-1993 exists.
It is irrelevant that, as the majority notes, a district attorney *554is “a constitutional officer” as well as a county officer and that the office of district attorney is a subject of statewide concern (majority op at 552). These premises lead, at most, to the conclusion that the state has the power to prohibit the limitation of district attorneys’ terms (see Matter of Kelley v McGee, 57 NY2d 522 [1982])—a proposition petitioners do not contest. The issue is whether the state has exercised that power; the majority cites no statute in which it has done so. Nor can it fairly be said that there is a “necessity of statewide uniformity” on this issue (majority op at 553 [emphasis added]). No calamity will occur if some counties have term limits for district attorneys and others do not. Perhaps statewide uniformity is desirable, but that is for the state legislature, not this Court, to decide.
Chief Judge Lippman and Judges Graffeo, Read, Pigott, Rivera and Abdus-Salaam concur; Judge Smith dissents in an opinion.
Order affirmed, without costs.